

115 HR 3714 IH: Harriet Tubman Tribute Act of 2017
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3714IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Mr. Katko (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to redesign $20 Federal reserve notes so as to include a
			 likeness of Harriet Tubman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Harriet Tubman Tribute Act of 2017. 2.Likeness of Harriet Tubman required to be included on the face of $20 Federal reserve notesThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The Secretary of the Treasury shall ensure that the face of all $20 Federal reserve notes printed after December 31, 2019, shall bear the likeness of Harriet Tubman..
		